

115 HR 920 IH: Protecting Our Border Communities Act of 2017
U.S. House of Representatives
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 920IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Ms. Lofgren introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Homeland Security, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide that Executive Order 13767 (82 Fed. Reg. 8793; entitled Border Security and Immigration Enforcement Improvements), shall have no force or effect, to prohibit the use of Federal funds to enforce the Executive
			 Order, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Our Border Communities Act of 2017. 2.Executive Order to have no force or effectBeginning on January 25, 2017, Executive Order 13767 (82 Fed. Reg. 8793; entitled Border Security and Immigration Enforcement Improvements), is null and void, shall have no force or effect, and may not be implemented, administered, enforced, or carried out.
 3.No funds availableNo Federal funds (including fees) made available for any fiscal year, may be used to implement, administer, enforce, or carry out (including through the issuance of any regulations) any of the policy changes set forth in Executive Order 13767 (82 Fed. Reg. 8793; entitled Border Security and Immigration Enforcement Improvements).
		